Calhoon, J.,
delivered the opinion of the court.
The assessment roll shows, at the head of the page, the words, “Huntington & Le Valley Add.,” and below this the words, printed, “section,” “township,” “range,” and below this the names of the parties assessed, with the word “all,” and under the column “section” the figures “9” and “10,” and under the word “range” the figures “18.” The appellant’s claim is that this is a good assessment of all of lots 9 and 10 of block 18- of the Huntington & Le Valley addition to the city of Greenville. The words “lot and block” do not appear on the page, nor do they appear anywhere in the attempted assessment of that addition. We agree with the chancellor below that they cannot be supplied by parol testimony.

Affirmed.